Case 2:20-cv-14450-AMC Document 1 Entered on FLSD Docket 12/14/2020 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION

                                                 2:20-cv-14450
                              Civil Action No. _____________________

 VIRGINIA EBANKS,

         Plaintiff,

 v.

 CAPITAL MANAGEMENT SERVICES, L.P.,

       Defendant,
 ________________________________________/



                                             COMPLAINT

         NOW COMES Plaintiff, VIRGINIA EBANKS, through her undersigned counsel,

 complaining of Defendant, CAPITAL MANAGEMENT SERVICES, L.P., as follows:

                                    NATURE OF THE ACTION

         1.      This action is seeking redress for Defendant’s violation(s) of the Fair Debt

 Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                   JURISDICTION AND VENUE

         2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367.

         4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

         5.      VIRGINIA EBANKS (“Plaintiff”) is a natural person, over 18-years-of-age, who

 at all times relevant resided in this federal jurisdiction.

         6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
Case 2:20-cv-14450-AMC Document 1 Entered on FLSD Docket 12/14/2020 Page 2 of 8




           7.    CAPITAL MANAGEMENT SERVICES, LP (“Defendant”) is a limited

 partnership organized and existing under the laws of the state of New York.

           8.    Defendant maintains a principal place of business at 698 ½ S. Ogden Street,

 Buffalo, New York 14206

           9.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

           10.   Defendant uses instrumentalities of interstate commerce and the mail in its business

 – the principal purpose of which is the collection of debt owed or due or asserted to be owed or

 due another.

                                    FACTUAL ALLEGATIONS

           11.   At some point, Plaintiff applied and was approved for a Visa Apple Rewards credit

 card, which was issued through Barclays Bank Delaware.

           12.   Due to unforeseen financial difficulties, Plaintiff was unable to stay current on her

 obligation to Barclays Bank Delaware.

           13.   Upon information and belief, at the time that Plaintiff fell into default with Barclays

 Bank Delaware she owed approximately $4,687.44 (“subject debt”).

           14.   Plaintiff’s $4,687.44 balance is a “debt” as defined by 15 U.S.C. §1692a(5).

           15.   Plaintiff’s $4,687.44 balance – once unpaid – was referred for collection.

           16.   Defendant mailed Plaintiff a letter, dated November 23, 2020 (the "Letter"), which

 stated:
Case 2:20-cv-14450-AMC Document 1 Entered on FLSD Docket 12/14/2020 Page 3 of 8
Case 2:20-cv-14450-AMC Document 1 Entered on FLSD Docket 12/14/2020 Page 4 of 8




        17.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

        18.     The Letter misled Plaintiff as it stated that the “amount of debt” but did not disclose

 the balance may increase because of interest.

        19.     Defendant’s use of the term “amount of debt” requires Defendant to disclose that

 the total amount due may increase because of interest.

        20.     Plaintiff believed from reading the Letter that the total due was “static” and a

 payment of $4,687.44 would satisfy Plaintiff’s debt irrespective of when Plaintiff’s payment was

 remitted.

        21.     Upon information and belief, Plaintiff’s balance was not “static” and was subject

 to potentially increase.

                                                 DAMAGES

        22.     The value of receiving truthful information about one's financial affairs—and the

 ill effects of receiving misleading information goes to the heart of the FDCPA.

        23.     The statute thus gives debtors a right to receive accurate information, which they

 can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph

 P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information

 that helps consumers to choose intelligently ... .").

        24.     Being provided with misleading information is a concrete harm under the FDCPA.

 See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74, 102 S. Ct. 1114, 71 L. Ed. 2d 214

 (1982) (holding that a plaintiff "who has been the object of a misrepresentation made unlawful"

 by federal statute suffered an injury in fact and thus had Article III standing).

        25.     Furthermore, the lack of clarity regarding the amount owed impacted Plaintiff’s

 decision to make a payment on the subject debt.
Case 2:20-cv-14450-AMC Document 1 Entered on FLSD Docket 12/14/2020 Page 5 of 8




        26.     Concerned with having had her rights violated, Plaintiff was forced to retain

 counsel; therefore, expending time and incurring attorney’s fees to vindicate her rights.


                                       CLAIMS FOR RELIEF

                                           COUNT I:
                   Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

        27.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

 though fully set forth herein.

                                      Violation(s) of 15 U.S.C. § 1692e

        28.     Section 1692e(2)(a) provides:

                A debt collector may not use any false, deceptive, or misleading
                representations of means in connection with the collection of any debt
                including the false representation of the character, amount or legal statues
                of any debt.

        29.     Defendant violated 15 U.S.C. §1692e(2)(a) by sending the Letter that stated

 Plaintiff’s outstanding balance, but did not disclose that the balance may increase due to interest

 and fees.

        30.     Plaintiff read the Letter and was misled into believing that she could pay her debt

 in full by paying the amount listed on the Letter.

        31.     In fact, however, if interest was accruing daily, a consumer who pays the current

 balance stated on the collection notice would not know whether the debt has been paid in full.

        32.     In other words, Defendant could still seek the interest that accumulates after the

 Letter was sent but before the balance was paid, or sell the Plaintiff’s debt to a third party, which

 itself could seek the interest and fees from Plaintiff.
Case 2:20-cv-14450-AMC Document 1 Entered on FLSD Docket 12/14/2020 Page 6 of 8




                                  Violation(s) of 15 U.S.C. § 1692g

        33.     Section 1692g(a) provides:

        (a) Within five days after the initial communication with a consumer in connection
        with the collection of any debt, a debt collector shall, unless the following
        information is contained in the initial communication or the consumer has paid the
        debt, send the consumer a written notice containing –

                (1)     the amount of the debt;

                (2)     the name of the creditor to whom the debt is owed;

                (3)     a statement that unless the consumer, within thirty days after receipt
                        of the notice, disputes the validity of the debt, or any portion thereof,
                        the debt will be assumed to be valid by the debt collector;

                (4)     a statement that if the consumer notifies the debt collector in writing
                        within the thirty-day period that the debt or any portion thereof, is
                        disputed, the debt collector will obtain verification of the debt or a
                        copy of a judgment against the consumer and a copy of such
                        verification or judgment against the consumer and a copy of such
                        verification or judgment will be mailed to the consumer by the debt
                        collector; and

                (5)     a statement that, upon the consumer’s written request within the
                        thirty-day period, the debt collector will provide the consumer with
                        the name and address of the original creditor, if different from the
                        current creditor.

                (emphasis added).

        34.     Section 1692g of the FDCPA requires debt collectors to make certain disclosures,

 including the identity of the current creditor.

        35.     Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with

 the disclosures required by the FDCPA

        36.     Specifically, Defendant violated §1692g(a)(1) by failing to identify the proper

 amount of the debt owed.
Case 2:20-cv-14450-AMC Document 1 Entered on FLSD Docket 12/14/2020 Page 7 of 8




        37.    The confusing and misleading nature of Defendant’s Letter impacted Plaintiff’s

 decision to pay the subject debt and thus Defendant’s omissions and misrepresentations were

 material.

        38.    Plaintiff may enforce the provisions of 15 U.S.C. § 1692e(2)(a) and g pursuant to

 section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to

 comply with any provision of [the FDCPA] with respect to any person is liable to such person in

 an amount equal to the sum of -

        (1)    any actual damage sustained by such person as a result of such failure;

        (2)

               (A)     in the case of any action by an individual, such additional damages
                       as the court may allow, but not exceeding $1,000.00; or

        (3)    in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

        WHEREFORE, Plaintiff requests the following relief:

        A.     a finding that Defendant violated 15 U.S.C. § 1692e(2)(a) and g;

        B.     an award of any actual damages sustained by Plaintiff as a result of Defendant’s

               violation(s) pursuant to 15 U.S.C. §1692k(a)(1);

        C.     an award of such additional damages, as the Court may allow, but not exceeding

               $1,000.00;

        D.     an award of costs of this action including expenses together with reasonable

               attorney’s fees as determined by this Court pursuant to 15 U.S.C. §1692k(a)(3); and

        E.     an award of such other relief as this Court deems just and proper.
Case 2:20-cv-14450-AMC Document 1 Entered on FLSD Docket 12/14/2020 Page 8 of 8




                                    DEMAND FOR JURY TRIAL

         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

 this action so triable of right.

 DATED: December 14, 2020                      Respectfully Submitted,

                                               VIRGINIA EBANKS


                                               By: /s/ Alexander J. Taylor

                                               Alexander J. Taylor, Esq.
                                               Florida Bar No. 1013947
                                               SULAIMAN LAW GROUP, LTD.
                                               2500 South Highland Avenue
                                               Suite 200
                                               Lombard, Illinois 60148
                                               +1 630-575-8181
                                               ataylor@sulaimanlaw.com
